Case 1:19-cv-03339-WJM-STV Document 25 Filed 03/18/20 USDC Colorado Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-03339-WJM-STV

   FRED NEKOUEE, individually,                  :
                                                :
                  Plaintiff,                    :
                                                :
   vs.                                          :
                                                :
   TKG BOULDER MARKET SQUARE, L.L.C., :
   a Missouri limited liability company;        :
                                                :
   and                                          :
                                                :
   PETSMART, INC., a Delaware limited liability :
   company;                                     :
                                                :
                  Defendants.                   :
   _______________________________________ /

                      STIPULATION OF DISMISSAL WITH PREJUDICE
                            OF DEFENDANT PETSMART, INC.

         Plaintiff and Defendant PETSMART, INC. by and through their respective counsel, hereby

  stipulate to the dismissal of this action against Defendant PETSMART, INC. with prejudice

  pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) as the parties have entered into a Settlement Agreement.

  Except as otherwise agreed, each such party to bear its own costs and attorney’s fees.

         DATE: March 18, 2020
                                                Respectfully submitted,

                                                s/Robert J. Vincze            _
                                                Robert J. Vincze (CO #28399)
                                                Law Offices of Robert J. Vincze
                                                PO Box 792, Andover, Kansas 67002
                                                Phone: 303-204-8207; Email: vinczelaw@att.net
                                                Attorney for Plaintiff Fred Nekouee
                                                and

  s/Beth S. Joseph
  Beth S. Joseph

                                                   1
Case 1:19-cv-03339-WJM-STV Document 25 Filed 03/18/20 USDC Colorado Page 2 of 2




  Anne Marie Estevez
  Morgan, Lewis & Bockius LLP
  200 South Biscayne Blvd., Suite 5300
  Miami, FL 33131-2339
  Phone: 305-415-3330
  Email: beth.joseph@morganlewis.com
         annemarie.estevez@morganlewis.com

  Counsel for Petsmart, Inc.



                                CERTIFICATE OF SERVICE

         I certify that on March 18, 2020, I electronically filed the foregoing Joint Stipulation with
  the Clerk of the Court using the CM/ECF system.

                                                       s/Robert J. Vincze
                                                       Robert J. Vincze (CO #28399)




                                                   2
